Appeal by the defendant from two judgments of the Supreme Court, Kings County (Broomer, J.), both rendered May 10, 1989, convicting him of criminal sale of a controlled substance in the third degree under Indictment No. 7702/87, upon his plea of guilty, and robbery in the second degree under Indictment No. 607/88, upon a jury verdict, and imposing sentences.
Ordered that the judgments are affirmed.
On appeal from the judgment rendered under Indictment No. 607/88, the defendant contends that the trial court’s instructions on identification and flight were improper. However, these claims are unpreserved for appellate review because the defendant failed to register objections to those portions of the charge at the time of trial (see, CPL 470.05 [2]; People v Moya, 115 AD2d 769; People v Yaghnam, 135 AD2d 763). In any event, having examined those instructions, we conclude that reversal in the exercise of our interest of justice jurisdiction is not warranted under the circumstances of this case.
In light of our determination, we need not address the defendant’s contention that a reversal of the judgment rendered upon Indictment No. 607/88 would require reversal of the judgment rendered upon Indictment No. 7702/87. Balletta, J. P., Miller, Ritter and Copertino, JJ., concur.